COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §

                                                  §
  IN RE:                                                          No. 08-19-00134-CV
                                                  §
  MARYLEE VON WARWICK                                        AN ORIGINAL PROCEEDING
  JURECKY, DEPENDENT                              §
  ADMINISTRATOR OF THE ESTATE                                       IN MANDAMUS
  OF EDWARD ABRAHAM, DECEASED,                    §
              Relator.                            §



                                 MEMORANDUM OPINION

       Relator Marylee Von Warwick Jurecky, permanent dependent administrator for the Estate

of Edward Abraham, has filed a motion to dismiss this mandamus proceeding, stating that the

Estate has reached a settlement with Real Parties in Interest Teri Finnegan, Lee Chagra, Jr., Joanna

Krancher, and Tina Chagra (the Chagra Parties) and Gilbert Malooly and Chris Malooly as

personal representative of the Estate of Geraldine Malooly (the Malooly Parties).

       On May 30, 2019, the probate court approved a settlement between Relator and the

Malooly Parties, and on September 24, 2019, the probate court approved a settlement between

Relator and the Chagra Parties. The controversy at the center of this mandamus action is now moot.
       Accordingly, we grant the motion and dismiss this mandamus action. All other pending

motions are denied as moot.


                                             GINA M. PALAFOX, Justice
October 16, 2019

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2